Citation Nr: 0943308	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initially compensable evaluation for a 
scar, residual of thoracotomy. 

2.  Entitlement to service connection for a deviated septum.  

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1951 to April 1957 
and from January 1958 to October 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

The issues of entitlement to service connection for a neck 
condition and back condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of records indicates that the 
Veteran's service-connected thoracotomy scar is tender. 

2.  The Veteran is not currently shown to have a disability 
associated with a deviated septum.




CONCLUSIONS OF LAW

1.  The Veteran's thoracotomy scar warrants a 10 percent 
initial disability rating, but not a rating greater than 10 
percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (2009). 

2.  The criteria for service connection for a deviated septum 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2007 and 
May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.


Increased Rating Claim

The Veteran contends that the current evaluation for his scar 
does not accurately reflect the severity of that condition.  
The Veteran initially claimed entitlement to service 
connection for that condition in July 2007.  Service 
connection for a scar, residual from a thoracotomy, was 
granted by a February 2008 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, effective July 20, 2007.  The 
Veteran submitted a Notice of Disagreement (NOD) with that 
rating decision in February 2008.  A Statement of the Case 
(SOC) was issued in June 2008 and the Veteran filed a 
Substantive Appeal (VA Form 9) later that month.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In a January 2008 VA medical examination report, the examiner 
determined that the Veteran had a scar from a 1957 left open 
thoracotomy extending from midclavicular line to midscapular 
line.  He stated that the scar was well healed without 
current evidence of inflammation or edema and with only 
minimal keloid formation.  The examiner also noted that the 
scar was minimally tender in left midaxillary line and left 
midscapular line with moderately forceful pressure, 
evidencing a hyperaesthesia commonly noted with intercostal 
incision scar.  The maximum width of the scar was 3 
millimeters.  Movement of the left upper shoulder girdle was 
normal.  The examiner stated that the scar did not cause any 
effect on usual daily activities.  

Under Diagnostic Code 7805, scars are rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  However, there is no medical 
evidence of record that the Veteran's surgical scar causes 
any limitation of function of any body part.  Accordingly, a 
compensable evaluation is not warranted under Diagnostic Code 
7805.  

However, Diagnostic Code 7804 provides a 10 percent rating 
for superficial scars that are painful on examination.  Note 
(1) to Diagnostic Code 7804 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

The Board has considered the evidence and finds that the 
Veteran should be given the benefit of the doubt.  Thus the 
Board finds that a 10 percent rating is warranted for a 
tender, superficial scar, under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A higher rating is not provided under this 
diagnostic code unless there are three or more scars.  

There is no medical evidence of record that the scar is deep, 
unstable, nonlinear or exceeds 144 square inches (929 square 
centimeters) in area.  As such, a compensable evaluation is 
not warranted under the other Diagnostic Codes in the 
schedule that relate to scars that are not on the head, face, 
or neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 
and 7803.  

The Board has also considered and found that staged ratings 
are not warranted in this matter.  Finally, the Board finds 
no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization, related to the Veteran's disability that 
would take the Veteran's case outside the norm to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 

Deviated Septum

The Veteran is also claiming entitlement to service 
connection for a deviated septum.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

As stated above, the Veteran is claiming entitlement to 
service connection for a deviated septum.  The Veteran first 
applied for service connection for this condition in July 
2007.  In February 2008 the RO issued a rating decision 
denying the claim.  The Veteran submitted a Notice of 
Disagreement (NOD) later that month.  A Statement of the Case 
(SOC) was issued in June 2008 the Veteran immediately filed 
his Substantive Appeal (VA Form 9). 

In the Veteran initial claim he stated that while stationed 
on the USS Firedrake (AE-14), he was transferring cargo to an 
aircraft carrier when the ship listed and the load shifted, 
hitting him in the face and driving him backwards.  He stated 
that this busted up his nose.  

The Veteran's service treatment records show that in July 
1952, while aboard the USS Firedrake the Veteran received a 
blow above the left eye caused by an undetermined object.  A 
one inch laceration above the left eye was noted.  Two 
sutures were put in and later removed with an uneventful 
recovery.   The Board also notes that service treatment 
records show that in May 1955 the Veteran was admitted for 
deflection of the nasal septum.  A history of trauma of the 
nose as a child was noted and the Veteran claimed difficulty 
breathing through the left side.  Physical examination 
revealed marked left septal deviation and spur.  A septectomy 
was performed and follow-up indicated good position.  There 
is no evidence of an in-service injury resulting in a broken 
nose.

The Board notes that following separation from active 
service, there is no documented treatment referable to a 
deviated septum.  The Board does note that the Veteran has 
not been scheduled for a VA examination specifically to 
determine whether his claimed conditions are related to 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  Following 
the septectomy in service there is no indication that the 
Veteran has a deviated septum or residuals of the corrective 
surgery.  As there is no competent lay or medical evidence of 
a currently diagnosed disability associated with a deviated 
septum a VA examination is not warranted. 

The Board acknowledges that the Veteran is competent to 
testify as to symptoms which are non-medical in nature or 
what comes to him from his senses.  In Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that a Veteran is competent to provide a diagnosis of simple 
condition such as a broken leg.  However, the Court found 
that individuals without training are not competent to 
provide evidence as to more complex medical questions.  The 
Veteran is not shown to have medical training and expertise, 
so he cannot provide a competent opinion on a matter as 
complex as a diagnosis of a deviated septum.  Moreover, he 
has not indicated that he has any current symptoms associated 
with a deviated septum or with the septectomy performed in 
service.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA.  
38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of 
the need to submit medical evidence of the existence of a 
current disability and of a relationship between that 
disability and an injury, disease or event in service.  As 
there is a preponderance of evidence against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the Veteran's claim of entitlement to 
service connection for a deviated septum is denied. 


ORDER

Entitlement to a rating of 10 percent for a scar, residual of 
thoracotomy, is granted.

Entitlement to service connection for a deviated septum is 
denied. 


REMAND

The Veteran has also claimed entitlement to service 
connection for a neck condition and a back condition.  The 
Board finds that additional development is necessary with 
respect to these claims.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to 
the RO/AMC for further action as described below.

The Veteran claims that he currently suffers from both a back 
condition and a neck condition.  In order to establish 
service connection for a claimed disability, the facts, as 
shown by evidence, must demonstrate that a particular disease 
or injury resulted in a current disability was incurred 
during active service, or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

While the Veteran has claimed that he has had consistent back 
and neck pain which he relates to an incident in service the 
Board finds that the competent medical evidence presented 
indicates only that radiographic imaging from September 2007 
indicated degenerative changes of the thoracic spine and that 
the Veteran complained of neck pain at that time.

In light of evidence presented, the Board finds that the 
record is insufficient for the Board to render a decision on 
the claim of service connection for a neck condition and back 
condition.  Additional development of the medical evidence 
and adjudication on these bases is therefore indicated.

The above consideration requires further investigation by a 
medical professional, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinion.   
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examination where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and inquire as to what treatment he has 
had for his claimed back and neck 
conditions.  If the Veteran indicates that 
she has received any pertinent treatment, 
the RO/AMC should obtain and associate 
those records with the claims file.

2.  The Veteran should be afforded a VA 
examination to determine whether or not 
the Veteran currently has a back condition 
and a neck condition.  The claims folder 
should be made available to and be 
reviewed by the examiner before the 
examination.  The examiner is requested to 
identify whether the Veteran currently has 
the claimed conditions.  If the examiner 
determines that the Veteran currently has 
any such conditions he or she is directed 
to determine whether that condition was 
incurred in service or is etiologically 
related to service.  A rationale for the 
opinions offered should be included in the 
report provided.

3.  After completion of the foregoing, the 
RO/AMC should review and readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


